United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 97-1829
                                    ___________

Edith Joan (Roberts) Selby,                *
                                           *
             Appellant,                    *
                                           *    Appeal from the United States
      v.                                   *    District Court for the
                                           *    Western District of Missouri.
Shelter Mutual Insurance Company,          *
                                           *
             Appellee.                     *         [UNPUBLISHED]

                                    ___________

                           Submitted: September 17, 1997

                                Filed: October 7, 1997
                                    ___________

Before McMILLIAN, BEAM, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                             ___________

PER CURIAM.

       Edith Joan (Roberts) Selby appeals from the district court's1 order granting
Shelter Mutual Insurance Company&s summary judgment motion in this sex
discrimination action brought under Title VII of the Civil Rights Act of 1964, 42 U.S.C.




      1
       The Honorable William A. Knox, United States Magistrate Judge for the
Western District of Missouri, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).
§§ 2000e-2000e-17, and the Missouri Human Rights Act, Mo. Rev. Stat. §§ 213.010-
213.137 (1994). We affirm.

       In 1993, Selby quit her job with Shelter and filed a charge with the Equal
Employment Opportunity Commission and the Missouri Commission on Human Rights,
claiming that she was constructively discharged based on her gender. Following receipt
of her right-to-sue letter, she filed this constructive discharge action in the district court.

       After the completion of discovery, Shelter moved for summary judgment. The
evidence showed Selby began working for Shelter in 1968. In 1992, after the senior
vice president of her department had recommended Selby as a candidate to succeed
him, Don McCubbin, a male employee from another department, was given the
position. Selby alleged that after McCubbin&s promotion, she was required to perform
a significant number of the new vice president&s duties, in addition to her own. Selby
also claimed she was given a lower percent raise than a male colleague, and her travel
opportunities were restricted. Selby resigned over one year after she was denied the
promotion.

       The district court granted Shelter&s summary judgment motion, finding
insufficient evidence to support a finding that Selby&s working conditions were
intolerable or that they worsened because of her gender.
       To prevail on her constructive discharge claim, Selby was required to show that
Shelter “deliberately create[d] intolerable working conditions” to force her to quit. See
Tidwell v. Meyer&s Bakeries, Inc., 93 F.3d 490, 494 (8th Cir. 1996). While Selby
agreed Shelter did not want her to quit, she could meet her burden by showing her
resignation was “a reasonably foreseeable consequence of [Shelter&s] discriminatory
actions.” See Hukkanen v. International Union of Operating Eng&rs, 3 F.3d 281, 285
(8th Cir. 1993); see also Gartman v. Gencorp Inc., Nos. 96-3248/3466, slip op. at 6
(8th Cir. July 16, 1997) (citing with approval Chambers v. American Trans Air, Inc.,


                                             -2-
17 F.3d 998, 1005 (7th Cir. 1994), in which Seventh Circuit stated that, to be
actionable under Title VII, working conditions must be intolerable in a discriminatory
manner).

       Even assuming that some of Selby&s adverse working conditions were gender-
related, we conclude that the evidence was insufficient to support a finding that a
reasonable person in Selby&s circumstances would have been compelled to quit,
especially because the undisputed evidence indicated that before submitting her
resignation letter, Selby did not complain to decision-makers about being denied a
promotion, being required to perform McCubbin&s duties, or receiving a lower percent
raise. See West v. Marion Merrell Dow, Inc., 54 F.3d 493, 497, 498 (8th Cir. 1995)
(what is “intolerable” is judged by objective standard; no constructive discharge unless
employer given reasonable opportunity to resolve problem); Tidwell, 93 F.3d at 495-97
(denial of promotion, combined with dissatisfaction with work assignment, were
insufficient to uphold constructive discharge judgment, particularly where employer
was given no opportunity to remedy situation); Summit v. S-B Power Tool, No. 96-
3814, slip op. at 3, 10-11 (8th Cir. Aug. 13, 1997) (insufficient evidence for plaintiff&s
constructive discharge verdict, where plaintiff was denied promotion, was transferred
to undesirable shift requiring supervision of temporary employees and use of defective
parts, and was threatened with discharge); cf. Kimzey v. Wal-Mart Stores, Inc.,107
F.3d 568, 574 (8th Cir. 1997) (constructive discharge verdict upheld where employer
aware of blatant and repeated abuse and sexual harassment of female plaintiff by male
supervisory employees throughout her employment, plaintiff&s repeated complaints
increased as harassment became more abusive, and management “generally ignored”
complaints).

      Accordingly, we affirm.




                                           -3-
A true copy.

      Attest:

         CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                           -4-